 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of October 26, 2017, (this “Agreement”)
by and among 12 Retech Corporation, Nevada corporation (“RETC”) and 12 Europe
AG, a corporation formed under the laws of Switzerland (“12 Europe”) , and the
Shareholders of 12 Europe (the “12 Europe Shareholders” ). For purposes of this
Agreement RETC, 12 Europe, and the 12 Europe Shareholders are sometimes
collectively referred to as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS , the 12 Europe Shareholders and 12 Europe believe it is in their
respective best interests for the 12 Europe Shareholders to exchange , Three
Million Eight Hundred Seven Thousand Nine Hundred Seventy-Six (3,807,976) shares
of 12 Europe common stock, representing One Hundred (100%) percent of the issued
and outstanding shares of 12 Europe (the “12 Europe Shares”) for RETC stock
consisting of: Three Million Eight Hundred Seven Thousand Nine Hundred
Seventy-Six (3,807,976) shares of RETC Common Stock (such shares being
hereinafter referred to as the “RETC Shares ”); and, RETC believes it is in its
best interest and the best interest of its stockholders to acquire the 12 Europe
Shares in exchange for the RETC Shares, all upon the terms and subject to the
conditions set forth in this Agreement (the “Share Exchange”); and,

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and,

 

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined) 12 Europe shall become a wholly owned subsidiary of RETC;
and,

 

WHEREAS, the Parities agree that the foregoing Recitals are true and correct and
are hereby incorporated into this Agreement by this reference; and,

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF 12 Europe SHARES FOR RETC SHARES

 

Section 1.1 Agreements to Exchange 12 Europe Shares for RETC Shares . On the
Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the 12 Europe Shareholders shall assign,
transfer, convey and deliver the 12 Europe Shares to RETC in consideration and
exchange for the 12 Europe Shares, RETC shall issue, transfer, convey and
deliver the RETC Shares to the 12 Europe Shareholders.

 

Section 1.2 Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at such time and date as the parties hereto shall agree orally or in
writing (the “Closing Date”).

 

Section 1.3 Share Exchange. After Closing, and the conditions herein are met,
Three Million Eight Hundred Seven Thousand Nine Hundred Seventy-Six (3,807,976)
shares of the 12 Europe Shares, representing One Hundred (100%) percent of the
issued and outstanding shares of 12 Europe shall be exchanged for RETC stock
consisting of: Three Million Eight Hundred Seven Thousand Nine Hundred
Seventy-Six (3,807,976) shares.

 

Section 1.4 Restrictions on RETC Shares Issued Pursuant to this Agreement . The
RETC shares to be issued by RETC pursuant to this Agreement have not been
registered and are being issued pursuant to a specific exemption under the
Securities Act, as well as under certain state securities laws for transactions
by an issuer not involving any public offering or in reliance on limited federal
preemption from such state securities registration laws, based on the
suitability and investment representations made by the 12 Europe Shareholders to
RETC. The RETC Shares of to be issued by RETC pursuant to this Agreement must be
held and may not be sold, transferred, or otherwise disposed of for value unless
such securities are subsequently registered under the Securities Act or an
exemption from such registration is available, and that the certificates
representing the Shares of RETC Common Stock issued in the Share Exchange will
bear a legend in substantially the following form so restricting the sale of
such securities:

--------------------------------------------------------------------------------

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.

 

Section 1.5 Share Exchange Procedure. The 12 Europe Shareholders may exchange
their certificates representing the 12 Europe Shares by delivering such
certificate(s) to RETC duly executed and endorsed in blank (or accompanied by
duly executed stock powers duly endorsed in blank), in each case in proper form
for transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions to allow the transfer agent to issue certificates for
the RETC Shares to the holder thereof.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF RETC

 

RETC represent, warrant and agree that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1 Corporate Organization

 

A. 12 Retech Corporation is a corporation duly organized, validly existing and
in good standing under the laws of Nevada, and has all requisite corporate power
and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
RETC. “ Material Adverse Effect ” means, when used with respect to RETC, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of RETC, or materially impair the ability of RETC to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.

 

B. Copies of the Articles of Incorporation and Bylaws of RETC with all
amendments thereto, as of the date hereof (the “RETC Charter Documents”), have
been furnished to 12 Europe, if so requested, and such copies are accurate and
complete as of the date hereof. The minute books of RETC are current as required
by law, contain the minutes of all meetings of the RETC Board and its
stockholders from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the RETC Board and its
stockholders. RETC is not in violation of any of the provisions of the RETC
Charter Documents.

 

Section 2.2 Capitalization of RETC.

 

A. The authorized capital stock of RETC consists of: (i) 500,000,000 shares of
common stock, par value $0.00001, of which 75,692,024 shares of common stock are
issued and outstanding immediately prior to the Share Exchange; (ii) 50,000,000
shares of preferred stock, par value $0.00001, of which NIL are issued and
outstanding immediately prior to the Share Exchange.

 

B. All of the issued and outstanding shares of common stock of RETC immediately
prior to this Share Exchange are, and all shares of common stock of RETC when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder. The
issuance of all of the shares of RETC described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of RETC has any right to
rescind or bring any other claim against RETC for failure to comply with the
Securities Act, or state securities laws.

 

Section 2.3 Shell Status. As of the date of this Agreement, RETC represents that
is not a “shell company” as that term is defined in Rule 405 of the Securities
Act and Rule 12b-2 of the Exchange Act.

 

--------------------------------------------------------------------------------

Section 2.4 Authorization, Validity and Enforceability of Agreements. RETC has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by RETC and the consummation by RETC of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of RETC, and no other corporate proceedings on the part of RETC are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of RETC and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. RETC does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the RETC
Shares in connection with the Share Exchange.

 

Section 2.5 No Conflict or Violation. Neither the execution and delivery of the
Agreements by RETC, nor the consummation by RETC of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the RETC Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which RETC is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which RETC is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any RETC asset, including without limitation, the RETC
Shares.

 

Section 2.6 Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of RETC, currently threatened against
RETC or any of its affiliates, that may affect the validity of this Agreement or
the right of RETC to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of RETC, currently threatened against RETC or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to RETC or any of its affiliates. Neither RETC nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by RETC or any of its affiliates currently
pending or which RETC or any of its affiliates intends to initiate.

 

Section 2.7 Compliance with Laws. RETC has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.8 Financial Statements. RETC’s financial statements (the “Financial
Statements”) have been prepared in accordance with generally accepted accounting
principles applicable in the United States of America (“U.S. GAAP”) applied on a
consistent basis, except that those Financial Statements that are not audited do
not contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of RETC as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. RETC has no material liabilities (contingent or otherwise). RETC is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. RETC maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

Section 2.9 Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, RETC Board minutes and financial and other records of
whatsoever kind of RETC have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of RETC. RETC maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 

Section 2.10 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by RETC to arise,
between RETC and any accountants and/or lawyers formerly or presently engaged by
RETC. RETC is current with respect to fees owed to its accountants and lawyers.

 

--------------------------------------------------------------------------------

Section 2.11 Absence of Undisclosed Liabilities. Except as specifically
disclosed herein: (A) there has been no event, occurrence or development that
has resulted in or could result in a Material Adverse Effect; (B) RETC has not
incurred any liabilities, obligations, claims or losses, contingent or
otherwise, including debt obligations, other than professional fees to be paid
prior to Closing; (C) RETC has not declared or made any dividend or distribution
of cash or property to its shareholders, purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, or issued any
equity securities other than with respect to transactions contemplated hereby;
(D) RETC has not made any loan, advance or capital contribution to or investment
in any person or entity; (E) RETC has not discharged or satisfied any lien or
encumbrance or paid any obligation or liability (absolute or contingent), other
than current liabilities paid in the ordinary course of business; (F) RETC has
not suffered any losses or waived any rights of material value, whether or not
in the ordinary course of business, or suffered the loss of any material amount
of prospective business; and (G) except for the Share Exchange, RETC has not
entered into any transaction other than in the ordinary course of business, or
entered into any other material transaction, whether or not in the ordinary
course of business.

 

Section 2.12 No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to RETC or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by RETC but which has not been so publicly announced or disclosed. RETC has not
provided to 12 Europe, or the 12 Europe Shareholder, any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by RETC but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement and/or the Share Exchange.

 

Section 2.13 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of RETC in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
herein and/or therein not misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF 12 Europe

 

12 Europe represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to 12 Europe, are true and
complete as of the date hereof.

 

Section 3.1 Corporate Organization

 

A. 12 Europe Limited is a corporation duly formed under the law of the country
of Switzerland, and has all requisite corporate power and authority to own its
properties and assets and governmental licenses, authorizations, consents and
approvals to conduct its business as now conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of its
activities makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
Material Adverse Effect on the activities, business, operations, properties,
assets, condition or results of operation of 12 Europe. “Material Adverse
Effect” means, when used with respect to 12 Europe, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
12 Europe, or materially impair the ability of 12 Europe to perform its
obligations under this Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.

 

B. Copies of the formation documents of 12 Europe, or their equivalent, with all
amendments thereto, as of the date hereof (the “12 Europe Charter Documents”),
have been furnished to RETC, if so requested, and such copies are accurate and
complete as of the date hereof. The minute books of 12 Europe are current as
required by law, contain the minutes of all meetings of the 12 Europe Board and
its stockholders from its date of formation to the date of this Agreement, and
adequately reflect all material actions taken by the 12 Europe Board and its
stockholders. 12 Europe is not in violation of any of the provisions of the 12
Europe Charter Documents.

 

Section 3.2 Capitalization of 12 Europe.

 

A. 12 Europe represents and warrants that it currently has, and shall continue
to have as of the date of Closing, Three Million Eight Hundred Seven Thousand
Nine Hundred Seventy-Six (3,807,976) shares of common stock issued and
outstanding and NIL shares of Preferred Stock issued.

 

B. All of the issued and outstanding shares of common stock of 12 Europe
immediately prior to this Share Exchange are, and all shares of common stock of
12 Europe when issued in accordance with the terms hereof will be, duly
authorized, validly issued, fully paid and non-assessable, will have been issued
in compliance with all applicable securities laws and corporate laws of
Switzerland and will have been issued free of preemptive rights of any security
holder.

--------------------------------------------------------------------------------

 

Section 3.3 Shareholders of 12 Europe’s Common Stock. 12 Europe has provided
RETC a true and complete list of the holders of all issued and outstanding
shares of 12 Europe including number of RETC shares held as of the date of this
Agreement.

 

Section 3.4 Directors and Officers of 12 Europe. The duly elected or appointed
directors and the duly appointed officers of 12 Europe are as set out in
Schedule 3.4.

 

Section 3.5 Financial Statements. 12 Europe has kept all books and records since
inception and such financial statements have been prepared in accordance with
Generally Accepted Accounting Principles (“GAAP”) consistently applied
throughout the periods involved. The balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of 12
Europe. As of the date of such balance sheets, except as and to the extent
reflected or reserved against therein, including but not limited to any previous
tax liability 12 Europe had no liabilities or obligations (absolute or
contingent) which should be reflected in the balance sheets or the notes thereto
prepared in accordance with GAAP, and all assets reflected therein are properly
reported and present fairly the value of the assets of 12 Europe, in accordance
with GAAP. The statements of operations, stockholders’ equity and cash flows
reflect fairly the information required to be set forth therein by GAAP.

 

The books and records, financial and otherwise, of 12 Europe are, in all
material aspects, complete and correct and have been maintained in accordance
with good business and accounting practices.

 

All of 12 Europe’s assets are reflected on its financial statements, and 12
Europe has no material liabilities, direct or indirect, matured or unmatured,
contingent or otherwise which is not reflected on its financial statements.

 

Section 3.6 Information. The information concerning 12 Europe set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

Section 3.7 Personal Property. 12 Europe possesses, and has good and marketable
title of all property necessary for the continued operation of the business of
12 Europe as presently conducted and as represented to RETC. All such property
is used in the business of 12 Europe. All such property is in reasonably good
operating condition (normal wear and tear excepted), and is reasonably fit for
the purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by 12 Europe and its subsidiaries is owned by 12 Europe or its
subsidiaries free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims.

 

Section 3.8 Intellectual Property. 12 Europe represents and warrants that all
trademarks and trademark applications, and all patents and patent applications,
as set forth in Schedule 3.8 , and any trade secrets, and “know-how” held
relating to business of 12 Europe, and all other intangible assets, in 12
Europe’s possession or that may be reasonably acquired by 12 Europe any other
proprietary information and trade secrets relating to the business of 12 Europe
(collectively the “Intellectual Property” ) shall remain the intellectual
property of 12 Europe as of the date of Closing of this Agreement and that 12
Europe shall take any steps reasonable to assign or otherwise transfer any
Intellectual Property right to RETC, as necessary to protect RETC’s rights to
the same. Further, 12 Europe owns, free and clear of any encumbrance, or has the
valid right to sell all Intellectual Property used by 12 Europe in its business,
as currently conducted. 12 Europe represents that it has not received any
written complaint, claim or notice alleging any such infringement, violation or
misappropriation. Additionally, 12 Europe has taken reasonable precautions (i)
to protect its rights in its Intellectual Property and (ii) to maintain the
confidentiality of its trade secrets, know-how and other confidential
Intellectual Property, related to the business and to 12 Europe’s knowledge,
there have been no acts or omissions by the managers, members, employees and
agents of 12 Europe, the result of which would be to materially compromise the
rights of 12 Europe to apply for or enforce appropriate legal protection of 12
Europe’s Intellectual Property.

 

Section 3.9 Material Contracts and Transactions. Schedule 3.9 attached hereto
lists each material contract, agreement, license, permit, arrangement,
commitment, instrument or contract to which 12 Europe or any of its subsidiaries
is a party (each, a “Contract”). Each Contract is in full force and effect, and
there exists no material breach or violation of or default by 12 Europe or any
of its subsidiaries under any Contract, or any event that with notice or the
lapse of time, or both, will create a material breach or violation thereof or
default under any Contract by 12 Europe or any of its subsidiaries. The
continuation, validity, and effectiveness each Contract will in no way be
affected by the consummation of the Transaction or any of the transactions
contemplated in this Agreement. There exists no actual or threatened
termination, cancellation, or limitation of, or any amendment, modification, or
change to any Contract.

 

--------------------------------------------------------------------------------

Section 3.10 Subsidiaries. Except as set forth on Schedule 3.10 ,12 Europe does
not have any subsidiaries or agreements of any nature to acquire any subsidiary
or to acquire or lease any other business operations. Each subsidiary of 12
Europe is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and has the requisite
corporate power and authority to own, lease and to carry on its business as now
being conducted. Each subsidiary of 12 Europe is duly qualified to do business
and is in good standing as a corporation in each of the jurisdictions in which
12 Europe owns property, leases property, does business, or is otherwise
required to do so, where the failure to be so qualified would have a material
adverse effect on the business of 12 Europe and its subsidiaries taken as a
whole. 12 Europe owns all of the shares of each subsidiary of 12 Europe and
there are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, or commitments obligating any subsidiary of 12 Europe
to issue any additional common shares of such subsidiary, or any other
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from any subsidiary of 12 Europe any shares of such
subsidiary.

 

Section 3.11 Absence of Certain Changes or Events. As of the date of this
Agreement, (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of 12
Europe; and (b) 12 Europe has not: (i) declared or made, or agreed to declare or
make, any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its shares; (ii) made any material change in its method of
management, operation or accounting; (iii) entered into any other material
transaction other than in the ordinary course of its business; or (iv) made any
increase in or adoption of any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement made to, for, or with its officers, directors, or employees.

 

Section 3.12 Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of 12 Europe after
reasonable investigation, threatened by or against 12 Europe or affecting 12
Europe or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. 12 Europe does not have any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality.

 

Section 3.13 Compliance with Laws and Regulations. To the best of its knowledge,
12 Europe has complied with all applicable statutes and regulations, except to
the extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of 12 Europe or except to
the extent that noncompliance would not result in the occurrence of any material
liability for 12 Europe. This compliance includes, but is not limited to, the
filing of all reports to date with relevant authorities.

 

Section 3.14 Approval of Agreement. The Board of Directors of 12 Europe has
authorized the execution and delivery of this Agreement by 12 Europe and has
approved this Agreement and the transactions contemplated hereby.

 

Section 3.15 Valid Obligation. This Agreement and all agreements and other
documents executed by 12 Europe in connection herewith constitute the valid and
binding obligation of 12 Europe, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF 12 Europe SHAREHOLDERS

 

The 12 Europe Shareholders hereby severally and not jointly represents and
warrants to RETC:

 

Section 4.1 Authority. The 12 Europe Shareholders have the right, power,
authority and capacity to execute and deliver this Agreement to which such 12
Europe Shareholders are a party, to consummate the transactions contemplated by
this Agreement, and to perform such 12 Europe Shareholder’s obligations under
this Agreement. This Agreement has been duly and validly authorized and
approved, executed and delivered by the 12 Europe Shareholders. Assuming this
Agreement has been duly and validly authorized, executed and delivered by the
parties thereto other than such 12 Europe Shareholders, this Agreement is duly
authorized, executed and delivered by the 12 Europe Shareholders and constitutes
the legal, valid and binding obligations of the 12 Europe Shareholders,
enforceable against the 12 Europe Shareholders in accordance with their
respective terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors rights generally.

 

--------------------------------------------------------------------------------

Section 4.2 No Conflict. Neither the execution or delivery by the 12 Europe
Shareholders of this Agreement to which the 12 Europe Shareholders are a party
nor the consummation or performance by the 12 Europe Shareholders of the
transactions contemplated hereby or thereby will, directly or indirectly, (a)
contravene, conflict with, or result in a violation of any provision of the
organizational documents of the 12 Europe Shareholders; (b) contravene, conflict
with, constitute a default (or an event or condition which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
or acceleration of, any agreement or instrument to which any of the 12 Europe
Shareholders are a party or by which the properties or assets of the 12 Europe
Shareholders is bound; or (c) contravene, conflict with, or result in a
violation of, any law or order to which any of the 12 Europe Shareholders, or
any of the properties or assets of the 12 Europe Shareholders, may be subject.

 

Section 4.3 Litigation. There is no pending Action against the 12 Europe
Shareholders that involves the 12 Europe Shares or that challenges, or may have
the effect of preventing, delaying or making illegal, or otherwise interfering
with, any of the transactions contemplated by this Agreement or the business of
12 Europe and, to the knowledge of the 12 Europe Shareholders, no such Action
has been threatened, and no event or circumstance exists that is reasonably
likely to give rise to or serve as a basis for the commencement of any such
Action.

 

Section 4.4 Ownership of Shares. The 12 Europe Shareholders are the record and
beneficial owners of the 12 Europe Shares. The 12 Europe Shareholder are not the
record or beneficial owners of any other shares of 12 Europe. The 12 Europe
Shareholders have and shall transfer at the Closing, good and marketable title
to the 12 Europe Shares, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, excepting only restrictions on
future transfers imposed by applicable law.

 

Section 4.5 Pre-emptive Rights. The 12 Europe Shareholders have no pre-emptive
rights or any other rights to acquire any shares of 12 Europe that have not been
waived or exercised.

 

ARTICLE V

 

CONDITIONS TO THE OBLIGATIONS OF 12 Europe AND THE 12 Europe SHAREHOLDERS

 

The obligations of 12 Europe to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by 12 Europe or the
12 Europe Shareholders, as the case may be, in their sole discretion:

 

Section 5.1 Representations and Warranties of RETC. All representations and
warranties made by RETC in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.

 

Section 5.2 Agreements and Covenants. RETC shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of RETC shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5 Obligations Prior to Closing. RETC must have caused the following to
occur prior to Closing: RETC shall deliver the following documents to 12 Europe:
(i) share certificates evidencing the RETC Shares registered in the name of the
12 Europe Shareholder; (ii) this Agreement duly executed; (iii) such other
documents as 12 Europe or the 12 Europe Shareholder may reasonably request for
the purpose of evidencing the accuracy of any of the representations and
warranties of RETC, evidencing the performance of, or compliance by RETC with
any covenant or obligation required to be performed or complied with by RETC,
evidencing the satisfaction of any condition referred to in this Article V, or
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

 

Section 5.6 No Material Adverse Effect. There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to RETC.

--------------------------------------------------------------------------------

 

Section 5.7 Employment Agreements. RETC will have received from 12 Europe copies
of all agreements or arrangements that evidence the employment of all of the
hourly and salaried employees of 12 Europe as set forth on Schedule 5.7 attached
hereto, which constitute all of the employees reasonably necessary to operate
the business of 12 Europe substantially as presently operated.

 

ARTICLE VI

 

CONDITIONS TO THE OBLIGATIONS OF RETC

 

The obligations of RETC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by RETC in its sole
discretion:

 

Section 6.1 Representations and Warranties of 12 Europe and the 12 Europe
Shareholder. All representations and warranties made by 12 Europe and the 12
Europe Shareholder on behalf of themselves individually in this Agreement shall
be true and correct on and as of the Closing Date.

 

Section 6.2 Approval by Majority Consent. The holders of at least a majority
(51%) of the outstanding shares of common stock of 12 Europe must approve this
Agreement by written consent prior to the Closing Date.

 

Section 6.3 Agreements and Covenants. 12 Europe and the 12 Europe Shareholder
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
each of them on or prior to the Closing Date.

 

Section 6.4 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.5 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
12 Europe shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

Section 6.6 Documents. 12 Europe and the 12 Europe Shareholder must deliver to
RETC at the Closing:

 

A. share certificates evidencing the number of 12 Europe Shares, along with
executed share transfer forms transferring such 12 Europe Shares to RETC;

 

B. this Agreement to which the 12 Europe and the 12 Europe Shareholder are each
a party, duly executed; and

 

C. such other documents as RETC may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of 12
Europe and the 12 Europe Shareholder, (ii) evidencing the performance of, or
compliance by 12 Europe and the 12 Europe Shareholder with, any covenant or
obligation required to be performed or complied with by 12 Europe and the 12
Europe Shareholder, as the case may be, (iii) evidencing the satisfaction of any
condition referred to in this Article VI, or (iv) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.

 

Section 6.7 No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any person, any claim asserting that such person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the 12 Europe Shares, or any other stock, voting, equity, or
ownership interest in, 12 Europe, or (b) is entitled to all or any portion of
the RETC Shares.

 

--------------------------------------------------------------------------------

ARTICLE VII

 

SURVIVAL AND INDEMNIFICATION

 

Section 7.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 7.2 Indemnification.

 

A. Indemnification Obligations in favor of RETC. From and after the Closing Date
until the expiration of the Survival Period, 12 Europe shall reimburse and hold
harmless RETC and its shareholders (such person and their heirs, executors,
administrators, agents, successors and assigns is referred to herein as a (“RETC
Indemnified Party”) against and in respect of any and all damages, losses,
settlement payments, in respect of deficiencies, liabilities, costs, expenses
and claims suffered, sustained, incurred or required to be paid by such RETC
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any RETC Indemnified Party, which arises or results from a third-party
claim brought against a RETC Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of 12 Europe. All claims of RETC pursuant to this Section 7.2 shall be
brought by RETC on behalf of RETC and those Persons who were stockholders of
RETC immediately prior to the Closing Date. In no event shall any such
indemnification payments exceed $50,000 in the aggregate from 12 Europe. No
claim for indemnification may be brought under this Section 7.2(A) unless all
claims for indemnification, in the aggregate, total more than $10,000.

 

B. Indemnification Obligations in favor of 12 Europe and the 12 Europe
Shareholder. From and after the Closing Date until the expiration of the
Survival Period, RETC and the RETC shareholders shall indemnify and hold
harmless 12 Europe, the 12 Europe Shareholder, and his respective officers,
directors, agents, attorneys and employees, and each person, if any, who
controls or may “control” (within the meaning of the Securities Act) any of the
forgoing persons or entities (each a “ 12 Europe Indemnified Person”) from and
against any and all losses, costs, damages, liabilities and expenses arising
from claims, demands, actions, causes of action, including, without limitation,
legal fees (collectively, “ Damages ”) arising out of: (i) any breach of
representation or warranty made by RETC in this Agreement and in any certificate
delivered by RETC pursuant to this Agreement; (ii) any breach by RETC of any
covenant, obligation or other agreement made by RETC in this Agreement; and
(iii) a third-party claim based on any acts or omissions by RETC. In no event
shall any such indemnification payments exceed $50,000 in the aggregate from
RETC. No claim for indemnification may be brought under this Section 7.2(B)
unless all claims for indemnification, in the aggregate, total more than
$10,000.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.

 

Section 8.2 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
each Party, as incurred respectively.

 

Section 8.3 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or 7 days after being sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
addresses set forth in the Preamble of this Agreement, or to such other persons
or at such other addresses as shall be furnished by any party by like notice to
the others, and such notice or communication shall be deemed to have been given
or made as of the date so delivered or mailed. No change in any of such
addresses shall be effective insofar as notices under this Section 8.3 are
concerned unless notice of such change shall have been given to such other party
hereto as provided in this Section 8.3.

 

--------------------------------------------------------------------------------

Section 8.4 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 8.5 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 8.6 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 8.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 8.8 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the U.S. District Court for Nevada, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 8.3.

 

Section 8.9 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 8.10 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.

 

Section 8.11 Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

12 RETECH CORPORATION

 

 

Per: /s/ Angelo Ponzetta

Name: Angelo Ponzetta

Title: President and Chief Executive Officer

 

 

12 Europe AG

 

 

Per: /s/ Gianni Ponzetta

Name: Gianni Ponzetta

Title: Director

 

--------------------------------------------------------------------------------

12 Europe AG SHAREHOLDERS

 

 

Per: /s/ Angelo Ponzetta

Name: Angelo Ponzetta

 

 

Per: /s/ Gianni Ponzetta

Name: Gianni Ponzetta

 

 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE

to the

SHARE EXCHANGE AGREEMENT

By and Among

12 RETECH CORPORATION,

12 Europe AG,

AND

THE SHAREHOLDERS OF 12 Europe AG

 

These Disclosure Schedules have been prepared pursuant to the Share Exchange
Agreement (the “Agreement”) by and among 12 RETECH CORPORATION , a Nevada
corporation ( “RETC” ), 12 Europe AG (“12 Europe ), and the individual
shareholders of 12 Europe. Except as otherwise defined herein, capitalized terms
used herein will have the same meaning given to them in the Share Exchange
Agreement. Schedule and paragraph numbers herein correspond to the Section and
Subsection numbering in applicable Article of the Share Exchange Agreement.
Section and Subsection headings contained herein are included for purposes of
identifying the relevant disclosures and for the convenience of the reader and
are not intended to supplement or modify the meaning of the disclosures in any
way.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.4

DIRECTORS AND OFFICERS OF 12 Europe AG

 

Angelo Ponzetta: Director

Gianni Ponzetta, Director

--------------------------------------------------------------------------------

SCHEDULE 3.8

INTELLECTUAL PROPERTY

 

Country:

Application #:

Description:

Filing Date:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE 3.9

MATERIAL CONTRACTS

 

 

With:

Dated:

Material Terms/Description:

1.

 

 

 

2.

 

 

 

3.

 

 

 

--------------------------------------------------------------------------------

SCHEDULE 3.10

SUBSIDIARIES OF 12 Europe

--------------------------------------------------------------------------------

SCHEDULE 5.7

12 Europe EMPLOYMENT AGREEMENTS AND ARRANGEMENTS

 

As of the date of this Agreement, the following hourly and salaried employees of
12 Europe are reasonably necessary to operate the business of 12 Europe as
substantially presently operated:

 

 

Name of Party

Date of Agreement

1.

 

 

2.

 

 

 

 

 

 

 

 